IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00152-CV
 
Willie D. Rogers,
                                                                                    Appellant
 v.
 
Texas Department of Criminal Justice,
                                                                                    Appellee
 
 

From the 12th District Court
Walker County, Texas
Trial Court No. 23514
 

MEMORANDUM  Opinion





 
            No brief has been filed for Appellant,
Willie D. Rogers.  In a letter dated December 5, 2007, the Clerk of this Court notified Rogers that pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules
of Appellate Procedure, the Court may dismiss this appeal for want of
prosecution unless, within 21 days of this letter, Rogers or any party desiring
to continue the appeal files with this Court a response showing grounds for
continuing the appeal.
            More than 21 days have passed and we
have not received a response from Rogers or any other party.  This appeal is
dismissed.  Tex. R. App P.
42.3(b).
            Absent a specific exemption, the Clerk
of the Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998).  See
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann. § 51.207(b)
(Vernon 2005).  Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed January 23, 2007
[CV06]